internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc intl br 1-plr-101130-99 date jun ters f899 dear this is in response to a letter dated date from your authorized representative requesting a ruling on taxpayer's behalf under sec_877 of the internal_revenue_code_of_1986 code that taxpayer's loss of lawful u s resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer was born in country a on date b his father and mother were citizens of country a taxpayer moved to the united_states in year c and became a lawful permanent resident he began working in a large_bank in year d and continued to work in banking administration until his retirement in year g he had no other business activities in the united_states or in country a after his retirement ail of taxpayer's family lives in country a he always planned to retire to country a to be with his family in year e he and his sister bought land on which to build a retirement home in country a they began construction in year f which was completed in year h he sold his u s home on date and immediately moved into his country a home on date j bs plr-101130-99 on date k after the effective date of sec_877 as amended by the health insurance portability and accountability act of taxpayer voluntarily relinquished his u s lawful permanent resident status he became ill shortly thereafter and died on date l the executor of taxpayer’s estate has submitted this request for a ruling taxpayer's net_worth on the date of loss of citizenship exceeded dollar_figure taxpayer's u_s_assets consisted exclusively of a small u s bank account an ira a k account an annuity_contract with his employer and two small life_insurance policies stock account any built-in_gain was primarily attributable to hi sec_401 tap account ira and retirement annuity his country a assets included his home and a country a sec_877 as amended generally provides that a u s citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be subject_to the special rules of sec_877 for such taxable_year unless such loss or cessation did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 a if the individual's average income_tax_liability or the individual's net_worth on the date of expatriation exceeds certain thresholds see sec_877 sec_2107 and sec_2501 for purposes of applying the foregoing provisions a former citizen or former long term-resident is presumed to have expatriated with a principal purpose to avoid u s taxes if i the individual's average annual net u s income_tax for the five taxable years prior to expatriation is greater than dollar_figure or ii the individual's net_worth on the date of expatriation is dollar_figure or more as modified by post-1996 cost-of- living adjustments sec_877 of the code see also sec_2107 and sec_2501 of the code under notice_97_19 1997_1_cb_394 as modified by notice_98_34 r b a former long-term_resident whose net_worth or average tax_liability bsb plr-101130-99 exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former citizen is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual's expatriation did not have for one of its principal purposes the avoidance of u s taxes taxpayer is eligible to request a ruling under sec_877 because he is described in a statutory category of individuals eligible to submit ruling requests inasmuch as taxpayer became a citizen at birth of country a see sec_877 taxpayer submitted all of the information required in notice_97_19 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that taxpayer has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 and therefore taxpayer will not be presumed to have expatriated with a principal purpose of tax_avoidance it is further held that taxpayer will not be treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of such a principal purpose to avoid tax under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to taxpayer's u s tax_liability for taxable periods prior to his loss of citizenship or for periods after his loss of citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to taxpayer's u s income_tax return for the year in which his executor has obtained the ruling whether or not taxpayer is otherwise required to file a return plr-101130-99 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the executor of taxpayer’s estate sincerely reviewer office of the associate chief_counsel international cc
